DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to the application filed February 24, 2021.  Claims 1-20 are pending. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 
Claims 1-9,11-14,16-20 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by  Kimura (2011/0024760). 
Re-claim 1, Kimura teaches (at Figs 9,8; para 152-160;  Figs 1-7; para 106-151; Figs 17-19, para 283-330; and Figs 25-28) a display substrate, comprising: a base substrate (1711 in Figs 17-19; 2510 in Fig 25); a light emitting block (Fig 9 for a light emitting block) on the base substrate, wherein the light emitting block comprises a plurality of light emitting units (Fig 9 for light emitting units), and each of the light emitting units comprises a plurality of light emitting points (116 in Fig 8, para 106,154; Fig 9 for pixels 914 including plurality of light emitting points that are connected to one of the driving leads of Gn-1 to Gn-4 via branch leads); a plurality of branch leads (Figs 9,8 for branch leads that are connected to driving leads Gn), wherein each of the plurality of branch leads extends in a first direction (as shown in Fig 9), wherein one of the plurality of branch leads is connected to at least one of the plurality of light emitting points (Figs 8,9).  
Re-claim 2, wherein a length of the branch lead (as shown in Fig 8 for the branch leads having a greater length than the light emitting point 116 and connected to the driving leads 121,122; or Fig 9 for right branch leads connected to driving leads Gn) in the first direction is greater than a length of at least one of the plurality of light emitting points (116 in Fig 8, para 106,154; Fig 9 for pixels 914 including plurality of light emitting points connected to one of the driving leads of Gn-1 to Gn-4 via branch leads) in the first direction.  Re-claim 3, wherein a length of the branch lead (Fig 9 for branch leads connected to driving leads Gn) in a second direction is less than a length of each of the plurality of light emitting points (116 in Fig 8, para 106,154; Fig 9 for pixels 914 including plurality of light emitting points connected to one of the driving leads of Gn-1 to Gn-4 via branch leads) in the second direction, the second direction intersects the first direction.   Re-claim 4, wherein a first end of the branch lead (Figs 9,8 for branch leads connected to driving leads Gn) is located outside the at least one of the plurality of light emitting points (116 in Fig 8, para 106,154; Fig 9 for pixels 914 including plurality of light emitting points that are connected to one of the driving leads of Gn-1 to Gn-4 via branch leads) that are connected to the branch lead, and a second end of the branch lead (Figs 9,8 for branch leads connected to driving leads Gn) is located within the at least one of the plurality of light emitting points (116 in Fig 8, para 106,154; Fig 9 for pixels 914 including plurality of light emitting points that are connected to one of the driving leads of Gn-1 to Gn-4 via branch leads) that are connected to the branch lead.  Re-claim 5, wherein a same branch lead (Fig 9, para 158-160, for the same branch lead, S1 or S2) is connected to at least two of the plurality of light emitting points (Fig 9 for at least two light emitting points located at different rows) that are connected to that same branch lead.  Re-claim 6, wherein each of the plurality of branch leads (Figs 9,8 for branch leads connected to driving leads Gn) is connected to one of the plurality of light emitting points (116 in Fig 8, para 106,154; Fig 9 for pixels 914 including plurality of light emitting points that are connected to one of the driving leads of Gn-1 to Gn-4 via branch leads), and the plurality of branch leads are in a one-to-one correspondence with the plurality of light emitting points (Fig 9 for pixels 914 including plurality of light emitting points that are connected to one of the driving leads of Gn-1 to Gn-4 via branch leads).  Re-claim 7, further comprising a plurality of driving leads (e.g. G1-n or Gn-4, Fig 9; para 157-160), wherein each of the plurality of driving leads extends in a second direction, wherein the driving lead is electrically connected to the at least one of the plurality of light emitting points (116 in Fig 8, para 106,154; Fig 9 for pixels 914 including plurality of light emitting points that are connected to one of the driving leads of Gn-1 to Gn-4 via branch leads) through at least one of the plurality of branch leads and configured to receive a driving signal from a driving circuit (911,912 in Fig 9, para 158-160; 2501,2506 in Figs 25A-25B; para 406-412), the second direction intersects the first direction, wherein an orthographic projection of the driving lead on the base substrate (Fig 9; 1711 in Figs 17-19; 2510 in Fig 25; Fig 28) is located outside an orthographic projection of the light emitting block on the base substrate (as shown in Figs 9,25,28).   Re-claim 8, wherein the driving lead (e.g. G1-n or Gn-4, Fig 9; para 157-160) is electrically connected to the branch lead through a first connection point (116 in Fig 8, para 106,154; Fig 9 for pixels 914 including plurality of light emitting points that are connected to one of the driving leads of Gn-1 to Gn-4 that are connected to the branch leads), and an orthographic projection of the first connection point on the base substrate (Fig 9; 1711 in Figs 17-19; 2510 in Fig 25) is located outside the orthographic projection of the light emitting block on the base substrate (as shown in Figs 9,25,28).  Re-claim 9, wherein the branch lead is connected to the at least one of the plurality of light emitting points (116 in Fig 8, para 106,154; Fig 9 for pixels 914 including plurality of light emitting points that are connected to one of the driving leads of Gn-1 to Gn-4 that are connected to the branch leads) through a second connection point (e.g. Fig 8 for the right branch lead that is connected to the light emitting point 116 through the second connection point 512), and an orthographic projection of the second connection point on the base substrate (Fig 9; 1711 in Figs 17-19; 2510 in Fig 25) is located within the orthographic projection of the light emitting block on the base substrate (as shown in Figs 9,25,28). Re-claim 11, wherein a same driving lead (e.g. Fig 9, G1-1,G1-2 in Fig 9, para 158-159) is connected to at least two of the light emitting points (116 in Fig 8, para 106,154; Fig 9 for pixels 914 including plurality of light emitting points that are connected to one of the driving leads of Gn-1 to Gn-4 that are connected to the branch leads) which are connected to the same driving lead (e.g. G1-1, G1-2 in Fig 9) in an extending direction of the branch lead.   Re-claim 12, further comprising a driving circuit (911,912 in Fig 9, para 158-160; 2501,2506 in Figs 25A-25B; para 406-412), wherein the driving circuit (e.g. 2501,2506 in Figs 25B,25A) is disposed on a side of the light emitting points away from a light emitting side (e.g. 2516 in Fig 25B, para 412).   Re-claim 13, wherein the plurality of light emitting units comprise a plurality of first light emitting units (Fig 9 for a first block with first light emitting units), and each of the first light emitting units comprises a plurality of first light emitting points (116 in Fig 8, para 106,154; Fig 9 for pixels 914 including plurality of first light emitting points that are connected to one of the driving leads of Gn-1 to Gn-4 that are connected to the branch leads), which are located at a plurality of predetermined positions in the first light emitting unit, respectively; and the plurality of driving leads comprise a plurality of first driving leads (e.g. 
G1-1,G1-2 in Fig 9, para 158-160), and each of the plurality of first driving leads is electrically connected to first light emitting points located at a same predetermined position in respective first light emitting units and configured to receive a first driving signal from the driving circuit (911,912 in Fig 9, para 158-160; 2501,2506 in Figs 25A-25B; para 406-412).  Re-claim 14, wherein the plurality of light emitting units further comprise a plurality of second light emitting units (Fig 9 for other block with other units as second light emitting units), wherein each of the second light emitting units comprises a plurality of second light emitting points (other 116 in Fig 8, para 106,154; Fig 9 for other pixels 914 including plurality of second light emitting points that are connected to one of the driving leads of Gn-1 to Gn-4 that are connected to the branch leads), which are located at a plurality of predetermined positions in the second light emitting unit, respectively; and the plurality of driving leads comprise a plurality of second driving leads (e.g. G2-1, G2-2 in Fig 9; para 158-160), and each of the plurality of second driving leads is electrically connected to second light emitting points located at a same predetermined position in respective second light emitting units and configured to receive a second driving signal from the driving circuit (911,912 in Fig 9, para 158-160; 2501,2506 in Figs 25A-25B; para 406-412).  Re-claim 16, wherein the plurality of first light emitting units (Fig 9 for block with some pixel units as first light emitting units, para 158-160) and the plurality of second light emitting units (Fig 9, para 158-160 for other block with other pixel units as second light emitting units) are alternately arranged in the second direction (as shown in Fig 9).   Re-claim 17, wherein the plurality of branch leads comprise a plurality of first branch leads (Figs 9,8 for branch leads connected to first driving leads)and a plurality of second branch leads (Figs 9,8 for branch leads connected to second driving leads), wherein the first branch leads and the second branch leads are arranged in the second direction, respectively, wherein the first driving lead (e.g. G1-1,G1-2 in Fig 9, para 158-160) is electrically connected to the first light emitting points (116 in Fig 8, para 106,154; Fig 9 for other pixels 914 including plurality of first light emitting points that are connected to one of the first driving leads of Gn-1 to Gn-4 that are connected to the branch leads) located at the same predetermined position in the respective first light emitting units through the plurality of first branch leads, respectively, and the second driving lead (e.g. G2-1, G2-2 in Fig 9; para 158-160) is electrically connected to the second light emitting points (other 116 in Fig 8, para 106,154; Fig 9 for other pixels 914 including plurality of second light emitting points that are connected to one of the second driving leads of Gn-1 to Gn-4 that are connected to the branch leads) located at the same predetermined position in the respective second light emitting units through the plurality of second branch leads, respectively.  Re-claim 18, wherein the light emitting block (Fig 9 for a matrix of blocks, para 152-60, including as a single block or a plurality of blocks) is a single light emitting block or a plurality of light emitting blocks  arranged in a matrix form (Fig 9 for matrix form), the plurality of first light emitting units (Fig 9 for a first block with first light emitting units) in the light emitting block are arranged in a matrix form, and the plurality of second light emitting units (Fig 9 for second block with other units as second light emitting units) in the light emitting block are arranged in a matrix form, and the plurality of first light emitting points (116 in Fig 8, para 106,154; Fig 9 for other pixels 914 including plurality of second light emitting points that are connected to one of the second driving leads of Gn-1 to Gn-4 that are connected to the branch leads)in each first light emitting unit are arranged in a matrix form, and the plurality of second light emitting points (other 116 in Fig 8, para 106,154; Fig 9 for other pixels 914 including plurality of second light emitting points that are connected to one of the second driving leads of Gn-1 to Gn-4 that are connected to the branch leads) in each second light emitting unit are arranged in a matrix form. 
Re-claim 19, Kimura teaches (at Figs 9,8; para 152-160;  Figs 1-7; para 106-151; Figs 17-19, para 283-330) a display apparatus, comprising: a display substrate, wherein the display substrate comprises a base substrate (1711 in Figs 17-19; 2510 in Fig 25); a light emitting block (Fig 9 for a light emitting block) on the base substrate, wherein the light emitting block comprises a plurality of light emitting units (Fig 9 for light emitting units), and each of the light emitting units comprises a plurality of light emitting points (116 in Fig 8, para 106,154; Fig 9 for pixels 914 including plurality of light emitting points that are connected to one of the driving leads of Gn-1 to Gn-4 via branch leads); a plurality of branch leads (Figs 9,8 for branch leads connected to driving leads Gn), wherein each of the plurality of branch leads extends in a first direction (as shown in Fig 9), wherein one of the plurality of branch leads is connected to at least one of the plurality of light emitting points (Figs 8,9).
Re-claim 20, Kimura teaches (at Figs 9,8; para 152-160;  Figs 1-7; para 106-151; Figs 17-19, para 283-330) a method for driving a display apparatus, the display apparatus comprising: a display substrate, wherein the display substrate comprises a base substrate (1711 in Figs 17-19; 2510 in Fig 25); a light emitting block (Fig 9 for a light emitting block) on the base substrate, wherein the light emitting block comprises a plurality of light emitting units (Fig 9 for light emitting units), and each of the light emitting units comprises a plurality of light emitting points (116 in Fig 8, para 106,154; Fig 9 for pixels 914 including plurality of light emitting points that are connected to one of the driving leads of Gn-1 to Gn-4 via branch leads); a plurality of branch leads (Figs 9,8 for branch leads connected to driving leads Gn), wherein each of the plurality of branch leads extends in a first direction (as shown in Fig 9), wherein one of the plurality of branch leads is connected to at least one of the plurality of light emitting points (Figs 8,9), the method comprising: receiving a driving signal from a driving circuit (911,912 in Fig 9, para 158-160; 2501,2506 in Figs 25A-25B; para 406-412)  through the branch lead.


Claims 1-14,16-20 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Wu (9,754,525).
Re-claim 1, Wu teaches (at Figs 1-2; columns 2-5) a display substrate, comprising: a base substrate (col 2, lines 28-35); a light emitting block on the base substrate, wherein the light emitting block (as shown in Figs 1-2 for blocks; col 2, line 28 to col 4) comprises a plurality of light emitting units (as shown in Figs 1-2, e.g. rows 1 and 2 or 2x2 matrix on left side in rows 1-2), and each of the light emitting units comprises a plurality of light emitting points (as shown in Figs 1-2, where each light emitting unit comprises plurality of light emitting points R, G, and B, as sub-pixels; and col 4, lines 42-59 for four color sub-pixels); a plurality of branch leads (as shown in Figs 1-2 for vertical branch lead/lines from the light emitting points or the sub-pixels of red, green and blue and horizontally connected to the horizontal driving lead/lines located at the top and bottom in Fig 2; or short branch leads connected to the vertical branch leads in Figs 1-2), wherein each of the plurality of branch leads extends in a first direction, wherein one of the plurality of branch leads is connected to at least one of the plurality of light emitting points (as shown in Fig 2).  Re-claim 2, wherein a length of the branch lead (as shown in Figs 1-2 for vertical branch lead/lines from the light emitting points, or the sub-pixels of red, green and blue, that are connected to the horizontal driving lead/lines located at the top and bottom in Fig 2) in the first direction is greater than a length of at least one of the plurality of light emitting points (as shown in Figs 1-2, where each light emitting unit comprises plurality of light emitting points R, G, and B, as sub-pixels; and col 4, lines 42-59 for four color sub-pixels) in the first direction.  Re-claim 3, wherein a length of the branch lead (as shown in Figs 1-2 for vertical branch lead/lines from the light emitting points or the sub-pixels of red, green and blue and horizontally connected to the horizontal driving lead/lines located at the top and bottom in Fig 2) in a second direction is less than a length of each of the plurality of light emitting points (as shown in Figs 1-2, where each light emitting unit comprises plurality of light emitting points R, G, and B, as sub-pixels; and col 4, lines 42-59 for four color sub-pixels) in the second direction, the second direction intersects the first direction.  Re-claim 4, wherein a first end of the branch lead (as shown in Figs 1-2 for vertical branch lead/lines) is located outside the at least one of the plurality of light emitting points that are connected to the branch lead, and a second end of the branch lead (as shown in Figs 1-2 for a second end of a short branch lead connected to the vertical branch lead/lines) is located within the at least one of the plurality of light emitting points that are connected to the branch lead.  Re-claim 5, wherein a same branch lead (as shown in Figs 1-2 for vertical branch lead/lines from the light emitting points or the sub-pixels of red, green and blue and horizontally connected to the horizontal driving lead/lines located at the top and bottom in Fig 2) is connected to at least two of the plurality of light emitting points (Figs 1-2 for two light emitting points located at different rows in the matrix form).  Re-claim 6, wherein each of the plurality of branch leads (Figs 1-2 for short branch leads connected to the vertical branch leads) is connected to one of the plurality of light emitting points, and the plurality of branch leads are in a one-to-one correspondence with the plurality of light emitting points (as shown in Figs 1-2, where each light emitting unit comprises plurality of light emitting points R, G, and B, as sub-pixels; and col 4, lines 42-59 for four color sub-pixels).  Re-claim 7, further comprising a plurality of driving leads (Figs 1-2 for horizontal driving lead/lines located at the top and bottom in Figs 1-2) wherein each of the plurality of driving leads extends in a second direction, wherein the driving lead is electrically connected to the at least one of the plurality of light emitting points (as shown in Figs 1-2, where each light emitting unit comprises plurality of light emitting points R, G, and B, as sub-pixels; and col 4, lines 42-59 for four color sub-pixels) through at least one of the plurality of branch leads and configured to receive a driving signal from a driving circuit (110,120 in Fig 2; and Fig 1, col 2, lines 13-35), the second direction intersects the first direction, wherein an orthographic projection of the driving lead on the base substrate is located outside an orthographic projection of the light emitting block on the base substrate (as shown in Figs 1-2).  Re-claim 8, wherein the driving lead (Figs 1-2 for horizontal driving lead/lines located at the top and bottom in Figs 1-2)  is electrically connected to the branch lead (as shown in Figs 1-2 for vertical branch lead/lines from the light emitting points or the sub-pixels of red, green and blue and horizontally connected to the horizontal driving lead/lines located at the top and bottom in Fig 2) through a first connection point (located at top and bottom in Figs 1-2), and an orthographic projection of the first connection point on the base substrate is located outside the orthographic projection of the light emitting block (Figs 1-2 for blocks) on the base substrate.  Re-claim 9, wherein the branch lead (Figs 1-2 for short branch lead that are connected to the vertical branch leads) is connected to the at least one of the plurality of light emitting points through a second connection point (located within the blocks in Figs 1-2), and an orthographic projection of the second connection point on the base substrate is located within the orthographic projection of the light emitting block (Figs 1-2 for blocks) on the base substrate.  Re-claim 10, wherein a same branch lead (as shown in Figs 1-2 for vertical branch lead/line from the light emitting points or the sub-pixels of red, green and blue and horizontally connected to the horizontal driving lead/lines located at the top and bottom in Fig 2) is connected to all the light emitting points (Figs 1-2 for all light emitting points located at different rows in the matrix form, where N first light emitting points of R, G, and B, as sub-pixels; and col 4, lines 42-59 for four color sub-pixels) which are connected to the same driving lead in an extending direction of the branch lead.  Re-claim 11, wherein a same driving lead (Figs 1-2 for a same horizontal driving lead/lines located at the top and bottom in Figs 1-2) is connected to at least two of the light emitting points (Figs 1-2 for at least two light emitting points located at different rows in the matrix form, where N first light emitting points of R, G, and B, as sub-pixels; and col 4, lines 42-59 for four color sub-pixels) which are connected to the same driving lead in an extending direction of the branch lead.  Re-claim 12, further comprising a driving circuit (110,120 in Fig 2; and Fig 1, col 2, lines 13-35), wherein the driving circuit (110,120 in Fig 2) is disposed on a side of the light emitting points (as shown in Figs 1-2, where each light emitting unit comprises plurality of light emitting points R, G, and B, as sub-pixels; and col 4, lines 42-59 for four color sub-pixels) away from a light emitting side of the light emitting points.   Re-claim 13, wherein the plurality of light emitting units comprise a plurality of first light emitting units (Figs 1-2 for a first block with first light emitting units), and each of the first light emitting units comprises a plurality of first light emitting points (as shown in Figs 1-2, where each light emitting unit comprises plurality of light emitting points R, G, and B, as sub-pixels; and col 4, lines 42-59 for four color sub-pixels), which are located at a plurality of predetermined positions in the first light emitting unit, respectively; and the plurality of driving leads comprise a plurality of first driving leads (Figs 1-2 for horizontal driving lead/lines located at the top and bottom in Figs 1-2), and each of the plurality of first driving leads is electrically connected to first light emitting points located at a same predetermined position in respective first light emitting units and configured to receive a first driving signal from the driving circuit (110,120 in Fig 2; and Fig 1, col 2, lines 13-35).  Re-claim 14, wherein the plurality of light emitting units further comprise a plurality of second light emitting units (Figs 1-2 for other block with other units as second light emitting units), wherein each of the second light emitting units comprises a plurality of second light emitting points (Figs 1-2, other plurality of light emitting points R, G, and B, as sub-pixels; and col 4, lines 42-59 for four color sub-pixels), which are located at a plurality of predetermined positions in the second light emitting unit, respectively; and the plurality of driving leads comprise a plurality of second driving leads (Figs 1-2 for other horizontal driving lead/lines located at the top and bottom in Figs 1-2), and each of the plurality of second driving leads is electrically connected to second light emitting points located at a same predetermined position in respective second light emitting units and configured to receive a second driving signal from the driving circuit (110,120 in Fig 2; and Fig 1, col 2, lines 13-35).  Re-claim 16, wherein the plurality of first light emitting units (Figs 1-2 for first block with some units as first light emitting units) and the plurality of second light emitting units (Figs 1-2 for other block with other units as second light emitting units) are alternately arranged in the second direction (as shown in Figs 1-2).  Re-claim 16, wherein the plurality of first light emitting units (Fig 9, para 158-160) and the plurality of second light emitting units (Fig 9, para 158-160 for other pixels as second units) are alternately arranged in the second direction (as shown in Fig 9).  Re-claim 17, wherein the plurality of branch leads comprise a plurality of first branch leads (as shown in Figs 1-2 for some vertical branch lead/lines as the first branch leads connected to the light emitting points, or the sub-pixels of red, green and blue, and connected to the horizontal driving lead/lines located at the top and bottom in Fig 2) and a plurality of second branch leads (as shown in Figs 1-2 for other vertical branch lead/lines as the first branch leads connected to the other light emitting points, or the sub-pixels of red, green and blue, and connected to the other horizontal driving lead/lines located at the top and bottom in Fig 2), wherein the first branch leads and the second branch leads are arranged in the second direction, respectively, wherein the first driving lead is electrically connected to the first light emitting points located at the same predetermined position in the respective first light emitting units through the plurality of first branch leads, respectively, and the second driving lead is electrically connected to the second light emitting points located at the same predetermined position in the respective second light emitting units through the plurality of second branch leads, respectively.   Re-claim 18, wherein the light emitting block (Figs 1-2 for a matrix of blocks including as a single block or a plurality of blocks) is a single light emitting block or a plurality of light emitting blocks arranged in a matrix form, the plurality of first light emitting units (Figs 1-2 for a first block with first light emitting units) in the light emitting block are arranged in a matrix form (Fig 9 for matrix form), and the plurality of second light emitting units (Fig 9 for second block with other units as second light emitting units) in the light emitting block are arranged in a matrix form, and the plurality of first light emitting points (Figs 1-2 for plurality of first light emitting points R, G, and B, as sub-pixels; and col 4, lines 42-59 for four color sub-pixels) in each first light emitting unit are arranged in a matrix form, and the plurality of second light emitting points (Figs 1-2 for other points as the plurality of second light emitting points R, G, and B, as sub-pixels; and col 4, lines 42-59 for four color sub-pixels) in each second light emitting unit are arranged in a matrix form (as shown in Figs 1-2). 
Re-claim 19, Wu teaches (at Figs 1-2; columns 2-5) a display apparatus, comprising: a display substrate, wherein the display substrate comprises: a base substrate (col 2, lines 28-35); a light emitting block on the base substrate, wherein the light emitting block (as shown in Figs 1-2 for blocks; col 2, line 28 to col 4) comprises a plurality of light emitting units (as shown in Figs 1-2, e.g. rows 1 and 2 or 2x2 matrix on left side in rows 1-2), and each of the light emitting units comprises a plurality of light emitting points (as shown in Figs 1-2, where each light emitting unit comprises plurality of light emitting points R, G, and B, as sub-pixels; and col 4, lines 42-59 for four color sub-pixels); a plurality of branch leads (as shown in Figs 1-2 for vertical branch lead/lines from the light emitting points or the sub-pixels of red, green and blue and horizontally connected to the horizontal driving lead/lines located at the top and bottom in Fig 2; or short branch leads connected to the vertical branch leads in Figs 1-2), wherein each of the plurality of branch leads extends in a first direction, wherein one of the plurality of branch leads is connected to at least one of the plurality of light emitting points (as shown in Fig 2).  
Re-claim 20, Wu teaches (at Figs 1-2; columns 2-5) a method for driving a display apparatus, the display apparatus comprising: a display substrate, wherein the display substrate comprises:  a base substrate (col 2, lines 28-35); a light emitting block on the base substrate, wherein the light emitting block (as shown in Figs 1-2 for blocks; col 2, line 28 to col 4) comprises a plurality of light emitting units (as shown in Figs 1-2, e.g. rows 1 and 2 or 2x2 matrix on left side in rows 1-2), and each of the light emitting units comprises a plurality of light emitting points (as shown in Figs 1-2, where each light emitting unit comprises plurality of light emitting points R, G, and B, as sub-pixels; and col 4, lines 42-59 for four color sub-pixels); a plurality of branch leads (as shown in Figs 1-2 for vertical branch lead/lines from the light emitting points or the sub-pixels of red, green and blue and horizontally connected to the horizontal driving lead/lines located at the top and bottom in Fig 2; or short branch leads connected to the vertical branch leads in Figs 1-2), wherein each of the plurality of branch leads extends in a first direction, wherein one of the plurality of branch leads is connected to at least one of the plurality of light emitting points (as shown in Fig 2), the method comprising: receiving a driving signal from a driving circuit (110,120 in Fig 2; and Fig 1, col 2, lines 13-35) through the branch lead.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over either Kimura (2011/0024760) or Wu (9,754,525)  taken with Seshadri (2011/0157471) and Nozawa (2009/0179879).
 Kimura teaches (at Figs 9,8; para 152-160;  Figs 1-7; para 106-151; Figs 17-19, para 283-330; and Figs 25-28) the display substrate, as applied to claims 1-4,6-9,11-4,16-20 above and fully repeated herein, wherein, re-claim 15, the display substrate comprises the first light emitting units with the light emitting points, and the second light emitting units with the second light emitting points. Wu teaches (at Figs 1-2; columns 2-5) a display substrate, comprising: a base substrate (col 2, lines 28-35), applied to claims 1,2,4-10 above and fully repeated herein; and Re-claim 15, wherein the display substrate comprises  the  first light emitting units with the light emitting points (as shown in Figs 1-2, e.g. rows 1 and 2 or 2x2 matrix on left side in rows 1-2, with first light emitting points R, G, and B), and second light emitting units with the light emitting points (as shown in Figs 1-2, e.g. either 2x2 matrix on right side in rows 1-2, with other points as second light emitting points R, G, and B).   
Re-claim 15, Kimura or Wu lacks mentioning the first light emitting points for left-eye light emitting points, and the second light emitting points for right-eye light emitting points. 	However, Seshadri teaches (at Fig 6, para 95-98; Figs 2-5, para 81-94) the display substrate comprising the plurality of first and second light emitting units, wherein the first light emitting points are left-eye light emitting points, and the second light emitting points are right-eye light emitting points (Fig 5).  Nozawa teaches (at Figs 3,6A-6B, para 48,61,5,26) the display substrate comprising the plurality of first and second light emitting units, wherein the first light emitting points are left-eye light emitting points, and the second light emitting points are right-eye light emitting points. 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the display substrate comprising the plurality of first and second light emitting units of Kimura or Wu by having the first light emitting points for left-eye light emitting points, and the second light emitting points for right-eye light emitting points, as taught by Seshadri and Nozawa.  This is because of the desirability to prevent of parallax barrier, thereby improving viewing of the image of the display substrate. 


 Double Patenting  
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 
disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over patent claims 1-20 of U.S. Patent No. 11,271,065.   Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent claim 1-19 anticipatively recites every limitations of the present application claim 1 for a display substrate, comprising: a base substrate; a light emitting block on the base substrate, wherein the light emitting block comprises a plurality of light emitting units, and each of the light emitting units comprises a plurality of light emitting points; a plurality of branch leads, wherein each of the plurality of branch leads extends in a first direction, wherein one of the plurality of branch leads is connected to at least one of the plurality of light emitting points.  Patent claims 12 recites every limitations of the application claim 19.  Patent claim 17 recites every limitations of the application claim 19.  Patent claim 3 recites every limitations of the application claim 15.  Patent claim 2 recites every limitations of the application claim 14. Patent claim 4 recites every limitations of the application claim 16. Patent claims 1 and 10 recite every limitations of the application claim 18. Patent claim 8 recites every limitations of the application claim 17.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to determine a length as recited in application claims 2-3 for the branch lead in relation to other light emitting units and points in order to arrange and provide an orthographic projection of the leads on the base substrate.
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 
disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822